Exhibit 10.1

Second Amendment To Lease — Foundation Medicine/150 Second St., Cambridge, MA
Page 1

SECOND AMENDMENT TO LEASE

This Second Amendment to Lease (“Second Amendment”) is made as of June 30, 2014
(“Second Amendment Effective Date”), by and between ARE-MA REGION NO. 50, LLC, a
Delaware limited liability company (“Landlord”), and FOUNDATION MEDICINE, INC.,
a Delaware corporation (“Tenant”).

RECITALS

A. Landlord’s predecessor in interest, 150 Second Street, LLC, and Tenant
entered into that certain Lease Agreement dated as of March 27, 2013, as amended
by a First Amendment to Lease dated as of November 21, 2013 (the “Lease”),
pursuant to which Tenant leases certain premises (the “Original Premises”)
located at 150 Second Street, Cambridge, Massachusetts more particularly
described in the Lease.

B. Tenant desires to expand the Original Premises demised under the Lease by
adding approximately 8,164 rentable square feet (the “Expansion Space”) on the
first floor of the Building, for a total rentable square footage of the Premises
from and after the Expansion Commencement Date of 69,755 rentable square feet
(and to increase the Storage Space located in the basement of the Building from
2,325 square feet to 2,633 square feet), and Landlord is willing to lease the
same to Tenant on the terms herein set forth.

C. Landlord and Tenant desire to amend the Lease to add the Expansion Space to
the Premises demised under the Lease, to provide for the improvement of such
space, and to address other matters more particularly set forth below.

D. Capitalized terms used and not otherwise defined herein shall have the
meanings ascribed to them in the Lease.

AGREEMENT

Now, therefore, the parties hereto agree that the Lease is amended as follows:

1. Expansion Space; Tenant’s Share. From and after the Expansion Commencement
Date (as hereinafter defined): (a) the Premises demised under the Lease shall
equal 69,755 rentable square feet, representing an expansion to include the
Expansion Space, consisting for all purposes of the Lease of 8,164 rentable
square feet on the first floor of the Building, together with the additional
Tenant’s Share of mechanical and lab-related storage located in the penthouse,
first floor and lower level of the Building; and (b) Tenant’s Share for all
purposes of the Lease, including Operating Expenses and such additional shared
spaces, is 56.61%. The locations of the Original Premises and the Expansion
Premises, including the lower level, the first floor shared space and the
penthouse screened space, allocated to Tenant are shown on Exhibit A. The
attached Exhibit A supplements, but does not replace, Exhibit A to the original
Lease Agreement. The rentable square feet of the Building allocated to Tenant in
various locations within the Building (excluding the Storage Space as described
in Section 6 below) is as follows:



--------------------------------------------------------------------------------

Second Amendment To Lease — Foundation Medicine/150 Second St., Cambridge, MA
Page 2

 

Location

   Total
Building
Space      Tenant
Existing
Space      Tenant
Expansion
Space      Total
Tenant
Space  

First Floor Space

     34,288         17,132         7,767         24,899   

Second Floor Space

     41,510         41,510         0         41,510   

Level B Shared Space

     2,117         1,058         142         1,200   

First Floor Shared Space

     1,688         843         114         957   

Penthouse Screen Area

     2,099         1,048         141         1,189   

Third Floor Space (not part of Premises)

     41,508               

 

 

    

 

 

    

 

 

    

 

 

 

Total

     123,210         61,591         8,164         69,755      

 

 

    

 

 

    

 

 

    

 

 

 

2. Delivery of Expansion Space. Tenant shall accept the Expansion Space in its
condition as of the date hereof, subject to the terms of Exhibit B-Work Letter
(“Work Letter”) and all applicable Legal Requirements. Tenant’s taking
possession of the Expansion Space shall be conclusive evidence that Tenant
accepts the Expansion Space and that the Expansion Space was in good condition
at the time possession was taken, subject to the provisions of the Work Letter.
Tenant agrees and acknowledges that neither Landlord nor any agent of Landlord
has made any representation or warranty with respect to the condition of all or
any portion of the Expansion Space, and/or the suitability of the Expansion
Space for the conduct of Tenant’s business. Tenant shall have a right of access
to the Expansion Space on the date hereof (“Expansion Commencement Date”),
subject to Landlord’s right of access to the Expansion Space for the purpose of
installation of the Demising Wall (as defined in the Work Letter), which
occupancy shall be subject to all of the terms and conditions of the Lease, as
amended hereby, except that Rent as to the Expansion Space shall not commence
until the Expansion Rent Commencement Date.

3. Expansion Commencement Date; Expansion Term; Rent Commencement Date. The Term
of the Lease with respect to the Expansion Space shall commence on the Expansion
Commencement Date. The date for commencement of Base Rent and Additional Rent
with respect to the Expansion Space (the “Expansion Rent Commencement Date”)
shall be November 1, 2014 (provided that if Tenant or a subtenant occupies any
portion of the Expansion Space for the Permitted Uses prior to the Expansion
Rent Commencement Date, Tenant shall pay as Additional Rent Tenant’s Share of
Operating Expenses for such occupied space on a pro rata square footage basis).
Tenant shall not be deemed to have occupied the Expansion Space until the Tenant
Improvements are Substantially Complete (as defined in the Work Letter) and
Tenant has received a certificate of occupancy for the Expansion Space (provided
that, as aforesaid, the Expansion Rent Commencement Date shall occur, in any
event, on November 1, 2014). The initial Term of the Lease as to the entirety of
the Premises,



--------------------------------------------------------------------------------

Second Amendment To Lease — Foundation Medicine/150 Second St., Cambridge, MA
Page 3

including the Expansion Space, shall expire on February 28, 2021. The Extension
Right set forth in Article 28 of the Lease shall be exercisable in accordance
with Article 28 only as to the entirety of the Premises, including the Expansion
Space.

4. Rent for Expansion Space. From and after the Expansion Rent Commencement
Date, Base Rent and Additional Rent shall be payable with respect to the
Expansion Space in accordance with the terms of the Lease. Accordingly, the Base
Rent for the Premises (including the Original Premises and the Expansion Space)
shall be paid in accordance with the following tables (which tables replaces the
table set forth in Section 1.1 of the Lease):

BASE RENT FOR ORIGINAL PREMISES

 

Period

   Rate per RSF
(Original
Premises-
61,591 RSF)      Annual Base Rent      Monthly Base
Rent  

9/1/2013 to 8/31/2014

   $ 56.00       $ 3,449,096.00       $ 287,424.67   

9/1/2014 to 8/31/2015

   $ 57.68       $ 3,552,568.88       $ 296,047.41   

9/1/2015 to 8/31/2016

   $ 59.41       $ 3,659,121.31       $ 304,926.78   

9/1/2016 to 8/31/2017

   $ 61.19       $ 3,768,753.29       $ 314,062.77   

9/1/2017 to 8/31/2018

   $ 63.03       $ 3,882,080.73       $ 323,506.73   

9/1/2018 to 8/31/2019

   $ 64.92       $ 3,998,487.72       $ 333,207.31   

9/1/2019 to 8/31/2020

   $ 66.86       $ 4,117,974.26       $ 343,164.52   

9/1/2020 to 2/28/2021

   $ 68.87         4,241,772.17       $ 353,481.01   

 

* Notwithstanding anything in this Section of the Lease to the contrary, Tenant
shall be entitled to (i) an abatement of Base Rent with respect to the Original
Premises in the amount of $3,000,000 commencing on the Lease Commencement Date,
subject to the terms and conditions set forth in Section 4.2; and (ii) an
abatement of Base Rent pertaining to 5,000 RSF of the Original Premises applied
on a monthly basis for the 12 month period following the Rent Commencement Date.



--------------------------------------------------------------------------------

Second Amendment To Lease — Foundation Medicine/150 Second St., Cambridge, MA
Page 4

BASE RENT FOR EXPANSION SPACE:

 

Period

   Rate per RSF
Expansion
(8,164 RSF)      Annual Base Rent      Monthly Base Rent  

5/1/2014 to 10/31/2014

     -0-           -0-           -0-       

11/1/2014 to 4/30/2015

     $59.00         $481,676.00         $40,139.67   

5/1/2015 to 4/30/2016

     $60.77         $496,126.28         $41,343.86   

5/1/2016 to 4/30/2017

     $62.59         $510,984.76         $42,582.06   

5/1/2017 to 4/30/2018

     $64.47         $526,333.08         $43,861.09   

5/1/2018 to 4/30/2019

     $66.40         $542,089.60         $45,174.13   

5/1/2019 to 4/30/2020

     $68.39         $558,335.96         $46,528.00   

5/1/2020-2/28/21

     $70.44         $575,072.16         $47,922.68   

5. Parking. Tenant shall have as appurtenant to the Expansion Space and in
addition to the parking spaces appurtenant to the Original Premises 5 parking
spaces in the Building garage, and 3 surface parking spaces located in the lot
on the north side of Charles Street (subject to relocation as provided in the
Lease), in each case available to Tenant in accordance with the terms and
conditions of Section 7.1 of the Lease. Tenant hereby confirms that, from and
after the Expansion Space Commencement Date, Tenant’s commitment for parking for
the year ending August 31, 2014 shall be a total of 45 parking spaces in the
Building garage, and 24 surface parking spaces.

6. Storage Space. As a result of the addition of the Expansion Space to the
Original Premises, Tenant Share of the Storage Space shall increase to 56.61% of
the Storage Space, comprised of 2,633 rentable square feet of space located
within the Building as set forth on Exhibit A, and Tenant shall have the right
to lease Tenant’s Share of the Storage Space under and in accordance with the
terms and conditions of Section 2.2 of the Lease.

7. Miscellaneous.

a. This Second Amendment is the entire agreement between the parties with
respect to the subject matter hereof and supersedes all prior and
contemporaneous oral and written agreements and discussions. This Second
Amendment may be amended only by an agreement in writing, signed by the parties
hereto.



--------------------------------------------------------------------------------

Second Amendment To Lease — Foundation Medicine/150 Second St., Cambridge, MA
Page 5

b. This Second Amendment is binding upon and shall inure to the benefit of the
parties hereto and their respective permitted successors in interest.

c. This Second Amendment may be executed in any number of counterparts, each of
which shall be deemed an original, but all of which when taken together shall
constitute one and the same instrument. The signature page of any counterpart
may be detached therefrom without impairing the legal effect of the signature(s)
thereon provided such signature page is attached to any other counterpart
identical thereto except having additional signature pages executed by other
parties to this Second Amendment attached thereto.

d. Landlord and Tenant each represents and warrants that it has not dealt with
any broker, agent or other person (collectively “Broker”) in connection with
this transaction other than Jones Lang LaSalle and Transwestern/RBJ, and that no
Broker, other than Jones Lang LaSalle and Transwestern/RBJ, who shall be paid by
Landlord pursuant to a separate Agreement, brought about this transaction.
Landlord and Tenant each hereby agree to indemnify and hold the other harmless
from and against any claims by any Broker (other than Jones Lang LaSalle and
Transwestern/RBJ) claiming a commission or other form of compensation by virtue
of having dealt with Tenant or Landlord, as applicable, with regard to this
leasing transaction.

e. As amended and/or modified by this Second Amendment, the Lease is hereby
ratified and confirmed and all other terms of the Lease shall remain in full
force and effect, unaltered and unchanged by this Second Amendment, and the
terms of the Lease, unless expressly modified by the terms of this Second
Amendment, shall apply to the Expansion Space as if the Expansion Space were
originally included as part of the Original Premises as of the Second Amendment
Effective Date. In the event of any conflict between the provisions of this
Second Amendment and the provisions of the Lease, the provisions of this Second
Amendment shall prevail. Whether or not specifically amended by this Second
Amendment, all of the terms and provisions of the Lease are hereby amended to
the extent necessary to give effect to the purpose and intent of this Second
Amendment.

(Signatures on Next Page)



--------------------------------------------------------------------------------

Second Amendment To Lease — Foundation Medicine/150 Second St., Cambridge, MA
Page 6

IN WITNESS WHEREOF, the parties hereto have executed this Second Amendment
intending it to be effective as of the Second Amendment Effective Date.

 

TENANT:

FOUNDATION MEDICINE, INC.,

a Delaware corporation

By: /s/ Steven J. Kafka

Name: Steven J. Kafka, PhD

Its: Chief Operating Officer

LANDLORD:

ARE-MA REGION NO. 50, LLC,

a Delaware limited liability company

By:   ALEXANDRIA REAL ESTATE EQUITIES, L.P., a Delaware limited partnership,
member   By:   

ARE-QRS CORP.,

a Maryland corporation,

general partner

     By:   

/s/ Eric S. Johnson

     Name:   

Eric S. Johnson

     Its:   

Vice President, Real Estate Legal Affairs



--------------------------------------------------------------------------------

Second Amendment To Lease — Foundation Medicine/150 Second St., Cambridge, MA
Page 7

EXHIBIT A

Plan of Expansion Space

See attached



--------------------------------------------------------------------------------

 

LOGO [g752613dsp_009.jpg]



--------------------------------------------------------------------------------

 

LOGO [g752613dsp_010.jpg]



--------------------------------------------------------------------------------

 

LOGO [g752613dsp_011.jpg]



--------------------------------------------------------------------------------

 

LOGO [g752613dsp_012.jpg]



--------------------------------------------------------------------------------

 

LOGO [g752613dsp_013.jpg]



--------------------------------------------------------------------------------

Second Amendment To Lease — Foundation Medicine/150 Second St., Cambridge, MA
Page 8

EXHIBIT B TO SECOND AMENDMENT TO LEASE

[Tenant Build]

WORK LETTER

THIS WORK LETTER (this “Work Letter”) is incorporated into that certain Second
Amendment to Lease (the “Lease”) dated as of June     , 2014 by and between
ARE-MA REGION NO. 50, LLC, a Delaware limited liability company (“Landlord”),
and Foundation Medicine, Inc., a Delaware corporation (“Tenant”). Any initially
capitalized terms used but not defined herein shall have the meanings given them
in the Lease.

1. General Requirements.

a. Tenant’s Authorized Representative. Tenant designates Steven Kafka and Chris
Maciejczak (either such individual acting alone, “Tenant’s Representative”) as
the only person authorized to act for Tenant pursuant to this Work Letter.
Landlord shall not be obligated to respond to or act upon any request, approval,
inquiry or other communication (“Communication”) from or on behalf of Tenant in
connection with this Work Letter unless such Communication is in writing from
Tenant’s Representative. Tenant may change either of Tenant’s Representatives at
any time upon not less than 5 business days advance written notice to Landlord.

b. Landlord’s Authorized Representative. Landlord designates Jeff McComish, Joe
Maguire, and William DePippo (any such individual acting alone, “Landlord’s
Representative”) as the only persons authorized to act for Landlord pursuant to
this Work Letter. Tenant shall not be obligated to respond to or act upon any
request, approval, inquiry or other Communication from or on behalf of Landlord
in connection with this Work Letter unless such Communication is in writing from
Landlord’s Representative. Landlord may change any of Landlord’s Representatives
at any time upon not less than 5 business days advance written notice to Tenant.

c. Architects, Consultants and Contractors. Landlord and Tenant hereby
acknowledge and agree that the architect (the “TI Architect”) for the Tenant
Improvements (as defined in Section 2(a) below), the MEP engineer, the general
contractor and any subcontractors for the Tenant Improvements shall be selected
by Tenant, subject to Landlord’s approval, which approval shall not be
unreasonably withheld, conditioned or delayed. Tenant agrees that it will
provide Landlord with copies of MEP documents for the Tenant Improvements and
Landlord and Tenant agree to follow the review and approval procedures
applicable to TI Design Drawings (as defined and described in Section 2(b)
below). Landlord shall be named a third party beneficiary of any contract
entered into by Tenant with the TI Architect, any consultant, any contractor or
any subcontractor, and of any warranty made by any contractor or any
subcontractor.

2. Tenant Improvements.

a. Tenant Improvements Defined. As used herein, “Tenant Improvements” shall mean
all improvements to the Expansion Space desired by Tenant of a fixed and
permanent nature. Other than funding the TI Allowance (as defined below) as
provided herein, and the installation of a demising wall (which Landlord shall
install at Landlord’s expense in coordination with Tenant’s installation of the
Tenant Improvements), Landlord shall not have any obligation whatsoever with
respect to the finishing of the Premises for Tenant’s use and occupancy.



--------------------------------------------------------------------------------

Second Amendment To Lease — Foundation Medicine/150 Second St., Cambridge, MA
Page 9

Landlord hereby agrees to install, at Landlord’s sole expense, three (3) walls
demising the Expansion Space from the adjacent first floor premises as
identified on Exhibit A to the Second Amendment to Lease and constructed in
accordance with the specification attached hereto as Exhibit B-1 (“Demising
Walls”) on a schedule which will coordinate with Tenant’s improvements in the
Expansion Space and with the construction of improvements in the adjacent tenant
space.

b. Tenant’s Space Plans. Tenant shall deliver to Landlord schematic drawings and
outline specifications (the “TI Design Drawings”) detailing Tenant’s
requirements for the Tenant Improvements prior to June 1, 2015. Not more than 10
business days thereafter, Landlord shall deliver to Tenant the written
objections, questions or comments of Landlord and the TI Architect with regard
to the TI Design Drawings. Tenant shall cause the TI Design Drawings to be
revised to address such written comments and shall resubmit said drawings to
Landlord for approval within 10 business days thereafter. Such process shall
continue until Landlord has approved the TI Design Drawings.

c. Working Drawings. Not later than 20 business days following the approval of
the TI Design Drawings by Landlord, Tenant shall cause the TI Architect to
prepare and deliver to Landlord for review and comment construction plans,
specifications and drawings for the Tenant Improvements (“TI Construction
Drawings”), which TI Construction Drawings shall be prepared substantially in
accordance with the TI Design Drawings. Tenant shall be solely responsible for
ensuring that the TI Construction Drawings reflect Tenant’s requirements for the
Tenant Improvements. Landlord shall deliver its written comments on the TI
Construction Drawings to Tenant not later than 10 business days after Landlord’s
receipt of the same; provided, however, that Landlord may not disapprove any
matter that is consistent with the TI Design Drawings. Tenant and the TI
Architect shall consider all such comments in good faith and shall, within 10
business days after receipt, notify Landlord how Tenant proposes to respond to
such comments. Any disputes in connection with such comments shall be resolved
in accordance with Section 2(d) hereof. Provided that the design reflected in
the TI Construction Drawings is consistent with the TI Design Drawings, Landlord
shall approve the TI Construction Drawings submitted by Tenant. Once approved by
Landlord, subject to the provisions of Section 4 below, Tenant shall not
materially modify the TI Construction Drawings except as may be reasonably
required in connection with the issuance of the TI Permit (as defined in
Section 3(a) below).

d. Approval and Completion. If any dispute regarding the design of the Tenant
Improvements is not settled within 10 business days after notice of such dispute
is delivered by one party to the other, Tenant may make the final decision
regarding the design of the Tenant Improvements, provided (i) Tenant acts
reasonably and such final decision is either consistent with or a compromise
between Landlord’s and Tenant’s positions with respect to such dispute,
(ii) that all costs and expenses resulting from any such decision by Tenant
shall be payable out of the TI Fund (as defined in Section 5(d) below), and
(iii) Tenant’s decision will not affect the base Building, structural components
of the Building or any Building systems (in which case Landlord shall make the
final decision). Any changes to the TI Construction Drawings following
Landlord’s and Tenant’s approval of same requested by Tenant shall be processed
as provided in Section 4 hereof.

3. Performance of the Tenant Improvements.

a. Commencement and Permitting of the Tenant Improvements. Tenant shall commence
construction of the Tenant Improvements upon obtaining and delivering to
Landlord



--------------------------------------------------------------------------------

Second Amendment To Lease — Foundation Medicine/150 Second St., Cambridge, MA
Page 10

a building permit (the “TI Permit”) authorizing the construction of the Tenant
Improvements consistent with the TI Construction Drawings approved by Landlord.
The cost of obtaining the TI Permit shall be payable from the TI Fund. Landlord
shall assist Tenant in obtaining the TI Permit. Prior to the commencement of the
Tenant Improvements, Tenant shall deliver to Landlord a copy of any contract
with Tenant’s contractors (including the TI Architect), and certificates of
insurance from any contractor performing any part of the Tenant Improvement
evidencing industry standard commercial general liability, automotive liability,
“builder’s risk”, and workers’ compensation insurance. Tenant shall cause the
general contractor to provide a certificate of insurance naming Landlord,
Alexandria Real Estate Equities, Inc., and Landlord’s lender (if any) as
additional insureds for the general contractor’s liability coverages required
above.

b. Selection of Materials, Etc. Where more than one type of material or
structure is indicated on the TI Construction Drawings approved by Tenant and
Landlord, the option will be within Tenant’s reasonable discretion if the matter
concerns the Tenant Improvements, and within Landlord’s sole and absolute
subjective discretion if the matter concerns the structural components of the
Building or any Building system.

c. Tenant Liability. Tenant shall be responsible for correcting any deficiencies
or defects in the Tenant Improvements. Landlord shall be responsible for
correcting any non-compliance of the Demising Walls with the specifications
referenced in Exhibit B-1, and for correcting any other defect in the Demising
Walls, as to which Tenant delivers notice to Landlord within 180 days after
Expansion Rent Commencement Date.

d. Substantial Completion. Tenant shall substantially complete or cause to be
substantially completed the Tenant Improvements in a good and workmanlike
manner, in accordance with the TI Permit subject, in each case, to Minor
Variations and normal “punch list” items of a non-material nature which do not
interfere with the use of the Premises (“Substantial Completion” or
“Substantially Complete”). Upon Substantial Completion of the Tenant
Improvements, Tenant shall require the TI Architect and the general contractor
to execute and deliver, for the benefit of Tenant and Landlord, a Certificate of
Substantial Completion in the form of the American Institute of Architects
(“AIA”) document G704. For purposes of this Work Letter, “Minor Variations”
shall mean any modifications reasonably required: (i) to comply with all
applicable Legal Requirements and/or to obtain or to comply with any required
permit (including the TI Permit); (ii) to comport with good design, engineering,
and construction practices which are not material; or (iii) to make reasonable
adjustments for field deviations or conditions encountered during the
construction of the Tenant Improvements.

4. Changes. Any changes requested by Tenant to the Tenant Improvements after the
delivery and approval by Landlord of the TI Design Drawings, shall be requested
and instituted in accordance with the provisions of this Section 4 and shall be
subject to the written approval of Landlord, which approval shall not be
unreasonably withheld, conditioned or delayed.

a. Tenant’s Right to Request Changes. If Tenant shall request changes
(“Changes”), Tenant shall request such Changes by notifying Landlord in writing
in substantially the same form as the AIA standard change order form (a “Change
Request”), which Change Request shall detail the nature and extent of any such
Change. Such Change Request must be signed by Tenant’s Representative. Landlord
shall review and approve or disapprove such Change Request within 10 business
days thereafter, provided that Landlord’s approval shall not be unreasonably
withheld, conditioned or delayed.



--------------------------------------------------------------------------------

Second Amendment To Lease — Foundation Medicine/150 Second St., Cambridge, MA
Page 11

b. Implementation of Changes. If Landlord approves such Change and Tenant
deposits with Landlord any Excess TI Costs (as defined in Section 5(d) below)
required in connection with such Change, Tenant may cause the approved Change to
be instituted. If any TI Permit modification or change is required as a result
of such Change, Tenant shall promptly provide Landlord with a copy of such TI
Permit modification or change.

5. Costs.

a. Budget For Tenant Improvements. Before the commencement of construction of
the Tenant Improvements, Tenant shall obtain a detailed breakdown, by trade, of
the costs incurred or that will be incurred, in connection with the design and
construction of the Tenant Improvements (the “Budget”), and deliver a copy of
the Budget to Landlord for Landlord’s approval, which shall not be unreasonably
withheld or delayed. The Budget shall be based upon the TI Construction Drawings
approved by Landlord and shall include all of Landlord’s reasonable and ordinary
out-of-pocket third party costs, expenses and fees incurred by or on behalf of
Landlord directly arising from, out of, or in connection with, Landlord’s
monitoring of the construction of the Tenant Improvements, and shall be payable
out of the TI Fund. If the Budget is greater than the TI Allowance, within 10
days after Landlord’s written request, Tenant shall deposit with Landlord in
cash an amount designated by Landlord, but not to exceed 25% of the difference,
within 10 days of such request, for disbursement by Landlord as described in
Section 5(d).

b. TI Allowance. Landlord shall provide to Tenant a tenant improvement allowance
(“TI Allowance”) of $125.00 per rentable square foot of the Expansion Space, or
$1,020,500.00 in the aggregate. Within 10 business days after receipt of notice
of Landlord’s approval of the Budget, Tenant shall notify Landlord how much of
the TI Allowance Tenant has elected to receive from Landlord. Such election
shall be final and binding on Tenant, and may not thereafter be modified without
Landlord’s consent, which may be granted or withheld in Landlord’s sole and
absolute subjective discretion. The TI Allowance shall be disbursed in
accordance with this Work Letter. Tenant shall have no right to the use or
benefit (including any reduction to Base Rent) of any portion of the TI
Allowance not required for the construction of (i) the Tenant Improvements
described in the TI Construction Drawings approved pursuant to Section 2(d) or
(ii) any Changes pursuant to Section 4. Tenant shall have no right to any
portion of the TI Allowance that is not disbursed prior to June 1, 2019.

c. Costs Includable in TI Fund. The TI Fund shall be used solely for the payment
of architectural, engineering and interior design, permits, construction, and
other design and construction costs in connection with the construction of the
Tenant Improvements, including, without limitation, the cost of electrical power
and other utilities used in connection with the construction of the Tenant
Improvements, the cost of preparing the TI Design Drawings and the TI
Construction Drawings, all costs set forth in the Budget, including Landlord’s
Administrative Rent, and the cost of Changes (collectively, “TI Costs”).
Notwithstanding the foregoing, Tenant shall have the right to apply up to $10.00
per rentable square foot of the Expansion Space TI Allowance toward soft costs,
including, but not limited to, furniture, fixtures and equipment, telephone/data
wiring, and security access in connection with the Expansion Space, it being
expressly acknowledged that soft costs, for the purposes of this $10.00
allocation, do not include architectural, engineering and interior design fees,
which may be paid in the ordinary course as part of TI costs.

d. Excess TI Costs. Landlord shall have no obligation to bear any portion of the
cost of any of the Tenant Improvements except to the extent of the TI Allowance.
If at any time



--------------------------------------------------------------------------------

Second Amendment To Lease — Foundation Medicine/150 Second St., Cambridge, MA
Page 12

and from time-to-time, the remaining TI Costs under the Budget exceed the
remaining unexpended TI Allowance, upon Landlord’s request, Tenant shall deposit
with Landlord, within 10 business days of such request, as a condition precedent
to Landlord’s obligation to make further advances of the TI Allowance, an amount
designated by Landlord up to 25% of the then current TI Cost in excess of the
remaining TI Allowance (“Excess TI Costs”). If Tenant fails to deposit, or is
late in depositing any Excess TI Costs with Landlord, Landlord shall have all of
the rights and remedies set forth in the Lease for nonpayment of Rent
(including, but not limited to, the right to interest at the Default Rate and
the right to assess a late charge). For purposes of any litigation instituted
with regard to such amounts, those amounts will be deemed Rent under the Lease.
The TI Allowance and Excess TI Costs is herein referred to as the “TI Fund.”
Funds deposited by Tenant shall be the first thereafter disbursed to pay TI
Costs. Notwithstanding anything to the contrary set forth in this Section 5(d),
Tenant shall be fully and solely liable for TI Costs and the cost of Minor
Variations in excess of the TI Allowance. If upon Substantial Completion of the
Tenant Improvements and the payment of all sums due in connection therewith
there remains any undisbursed portion of the TI Fund, Tenant shall be entitled
to such undisbursed TI Fund solely to the extent of any Excess TI Costs deposit
Tenant has actually made with Landlord.

e. Payment for TI Costs. During the course of design and construction of the
Tenant Improvements, Landlord shall pay TI Costs once a month against a draw
request in Landlord’s standard form, containing such certifications, lien
waivers (including a conditional lien release for each progress payment and
unconditional lien releases for the prior month’s progress payments), inspection
reports and other matters as landlords of office and laboratory space in East
Cambridge, Massachusetts customarily obtain, to the extent of Landlord’s
approval thereof for payment, no later than 30 days following receipt of such
draw request. Upon completion of the Tenant Improvements (and prior to any final
disbursement of the TI Fund), Tenant shall deliver to Landlord: (i) sworn
statements setting forth the names of all contractors and first tier
subcontractors who did the work and final, unconditional lien waivers from all
such contractors and first tier subcontractors; (ii) as-built plans (one copy in
print format and two copies in electronic CAD format) for such Tenant
Improvements; (iii) a certification of substantial completion in Form AIA G704,
(iv) a certificate of occupancy for the Expansion Space; and (v) copies of all
operation and maintenance manuals and warranties affecting the Premises.

6. Miscellaneous.

a. Consents. Whenever consent or approval of either party is required under this
Work Letter, that party shall not unreasonably withhold, condition or delay such
consent or approval, except as may be expressly set forth herein to the
contrary.

b. Modification. No modification, waiver or amendment of this Work Letter or of
any of its conditions or provisions shall be binding upon Landlord or Tenant
unless in writing signed by Landlord and Tenant.

c. Counterparts. This Work Letter may be executed in any number of counterparts
but all counterparts taken together shall constitute a single document.

d. Governing Law. This Work Letter shall be governed by, construed and enforced
in accordance with the internal laws of the state in which the Premises are
located, without regard to choice of law principles of such State.



--------------------------------------------------------------------------------

Second Amendment To Lease — Foundation Medicine/150 Second St., Cambridge, MA
Page 13

e. Time of the Essence. Time is of the essence of this Work Letter and of each
and all provisions thereof.

f. Default. Notwithstanding anything set forth herein or in the Lease to the
contrary, Landlord shall not have any obligation to perform any work hereunder
or to fund any portion of the TI Fund during any period Tenant is in Default
under the Lease.

g. Severability. If any term or provision of this Work Letter is declared
invalid or unenforceable, the remainder of this Work Letter shall not be
affected by such determination and shall continue to be valid and enforceable.

h. Merger. All understandings and agreements, oral or written, heretofore made
between the parties hereto and relating to Tenant’s Work are merged in this Work
Letter, which alone (but inclusive of provisions of the Lease incorporated
herein and the final approved constructions drawings and specifications prepared
pursuant hereto) fully and completely expresses the agreement between Landlord
and Tenant with regard to the matters set forth in this Work Letter.

i. Entire Agreement. This Work Letter is made as a part of and pursuant to the
Lease and, together with the Lease, constitutes the entire agreement of the
parties with respect to the subject matter hereof. This Work Letter is subject
to all of the terms and limitation set forth in the Lease, and neither party
shall have any rights or remedies under this Work Letter separate and apart from
their respective remedies pursuant to the Lease.

[ Signatures on next page ]



--------------------------------------------------------------------------------

Second Amendment To Lease — Foundation Medicine/150 Second St., Cambridge, MA
Page 14

IN WITNESS WHEREOF, Landlord and Tenant have executed this Work Letter to be
effective on the date first above written.

 

TENANT:

FOUNDATION MEDICINE, INC.,

a Delaware corporation

By:   

/s/ Steven J. Kafka

Name:   

Steven J. Kafka

Its:   

Chief Operating Officer

 

LANDLORD:

ARE-MA REGION NO. 50, LLC,

a Delaware limited liability company

By:  

ALEXANDRIA REAL ESTATE EQUITIES,

L.P., a Delaware limited partnership, member

  By:   

ARE-QRS CORP.,

a Maryland corporation,

general partner

     By:   

/s/ Eric S. Johnson

     Name:   

Eric S. Johnson

     Its:   

Vice President, Real Estate Legal Affairs



--------------------------------------------------------------------------------

Second Amendment To Lease — Foundation Medicine/150 Second St., Cambridge, MA
Page 15

EXHIBIT B-1

Specification for Demising Wall

The Expansion Space shall be demised, as set forth of the Plan of Expansion
Space attached as Exhibit A to the Second Amendment to Lease, with three full
height, one (1) hour fire-rated partitions comprised of, 3-5/8” metal studs and
one layer of 5/8” GWB each side. Partitions shall be sufficiently prepared for
finish.